Citation Nr: 1031497	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2005 the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  In June 2006 he testified 
during a personal hearing before the undersigned Veterans Law 
Judge.  Transcripts of those hearings are associated with the 
claims file.  

In a December 2006 decision the Board denied the Veteran's appeal 
as to service connection for PTSD.  He appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Veterans Court).  
In April 2008 the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs, vacated the 
December 2006 decision, and remanded the matter to the Board for 
compliance with the instructions in the joint motion.  

In April 2009 the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
matter has been returned to the Board for appellate 
consideration.  

In light of recent Court decisions, the Board has rephrased the 
issue as entitlement to service connection for an acquired 
psychiatric disability, including PTSD.  


FINDINGS OF FACT

1.  The Veteran was not the victim of a personal assault during 
active service.  

2.  The Veteran's current psychiatric disability, including PTSD, 
does not result from, nor was aggravated by his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disability, including PTSD, have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009), § 3.304 
(2009 & 75 Fed. Reg. 39843 (July 13, 2010)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for 
disability resulting from psychiatric disease including post 
traumatic stress disorder (PTSD), major depressive disorder, 
panic disorder, and/or agoraphobia.  Specifically, he has 
reported that he was raped by one of his training sergeants when 
he returned to the base from a trip to Disneyland while he was in 
Advanced Infantry Training in approximately June or July 1976 and 
that alleged incident led to his current psychiatric disability.  
June 2006 Board hearing transcript at 3-4.  VA treatment records 
include a diagnosis of PTSD due to MST (military sexual assault.) 
as well as diagnoses for the other referred to conditions.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by competent evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish that the alleged in-service 
stressor occurred depends on the nature of the stressor.  Where 
the alleged stressor involves combat or events related to being a 
prisoner of war the Veteran's own testimony may establish the 
occurrence of an in-service stressor.  38 C.F.R. 
§ 3.304(f)(2),(4) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).  
If the stressor is related to the veteran's fear of hostile 
military or terrorist activity and a certain mental health 
professionals confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, generally his lay testimony 
alone may establish the occurrence of the in-service stressor.  
38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 
2010)).  In all other cases, his testimony alone is insufficient 
to establish the occurrence of the in-service stressor.  Instead 
the record must contain credible supporting evidence which 
corroborates the veteran's testimony or statements.  38 C.F.R. 
§ 3.304(f) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).  

In cases where the alleged in-service stressor is personal 
assault, regulation as well as case law provides that evidence 
from sources other than the veteran's service records may 
corroborate his or her account of the stressor incident.  
38 C.F.R. § 3.304(f)(5) (2009 & 75 Fed. Reg. 39843 (July 
13,2010)); Patton v. West, 12 Vet. App. 272 (1999).  Evidence of 
behavior changes which may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) 
(2009 & 75 Fed. Reg. 39843 (July 13,2010)).  VA may submit such 
evidence to a medical or mental health professional for an 
opinion as to whether the evidence indicates that a personal 
assault occurred.  Id.  

The Veteran does not contend that he has a psychiatric disability 
related to combat, fear of hostile military or terrorist 
activity, or that he was a prisoner of war.  Moreover, his 
service records do not show that he was ever stationed in a 
combat zone or in any area involving terrorist activity or that 
he was a prisoner of war.  Rather, the Veteran claims that he has 
a psychiatric disability as the result of an alleged in-service 
personal assault.  

In a statement from June 2008, the Veteran stated that he was an 
outstanding Marine up to when he alleged he was sexually 
assaulted.  He stated that his behavior problems of 1976-77, and 
his sexual promiscuity show that he was sexually assaulted.  He 
also stated that after discharge he sought counseling at the 
Topeka, Kansas VA facility and was admitted at a New York City VA 
hospital.  

During the Board hearing, the Veteran contended that his military 
performance declined subsequent to the alleged in-service rape, 
that he reported the incident to a Lieutenant "L" who had later 
been promoted to Captain, and that Lieutenant L facilitated his 
discharge from military service without the incident of the 
Veteran's sexual assault being noted in his records.  June 2006 
Board hearing transcript at 4-5.  

Service treatment records document that the Veteran was referred 
for psychiatric consultation for evaluation and management in May 
1977.  It was noted that the he felt that he could no longer take 
being hustled and harassed in the military and felt that he would 
be happy if he could get his discharge and go home.  This 
examination report further notes that, prior to enlistment, the 
Veteran had a history of fighting, cutting classes often, and 
finally dropping out of school in the 10 grade.  He was diagnosed 
with immature personality disorder and it was recommended that he 
be administratively separated from service due to unsuitability 
before he got into more problems and difficulty.  At the time of 
his separation from active service, the Veteran reported a 
history of nervous trouble.  Service personnel records show that 
the Veteran was counseled for his minor offenses and lack of 
motivation.  

Neither the Veteran's service treatment  records nor his service 
personnel records provide evidence that the Veteran was the 
victim of a personal assault during service.  These service 
records are evidence against this claim as they conflict with the 
veteran's alleged history and indicate that his problems in the 
military were merely a continuation of a personality disorder, 
directly contracting the Veteran's statements that his problems 
began after the alleged rape, providing highly probative evidence 
against this claim.  Of note is that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation and hence disability resulting from personality 
disorders is not subject to compensation.  38 C.F.R. § 3.303(c).  
The Veteran's service records indicate that his problems in the 
military were due to a personality disorder, not an in-service 
personal assault.  

As to the Veteran's report that his performance declined after 
the alleged in-service rape and led to his discharge, the Board 
finds that the record does not support that his discharge was due 
to an in-service personal assault or due to any behavior 
attributed to a psychiatric disease or injury.  Rather, his 
reported pre-service history of problems and the diagnosis of a 
personality disorder provide a more rational explanation for his 
separation from service actually providing affirmative evidence 
against his contentions that it was the alleged rape in service 
that caused the problem. 

In June 1977, the Veteran was separated from active duty and, as 
documented in a VA Hospital Summary, spent several days as an 
inpatient at the New York City VA Hospital in April to May 1978, 
leaving against medical advice.  This summary documents that the 
Veteran presented due to difficulties with a relationship with 
his girlfriend.  He reported that he had an impoverished 
childhood and that his father was always drunk and continually 
physically abused him and his mother.  It was also noted that the 
he had a history of hospitalizations in other states for episodes 
of poor impulse control, frustration, rage and suicide gestures.  
A note dated in April 1978 as part of that admission documents 
the Veteran's report that after service he returned to Kansas and 
was seen by psychiatrists.  He denied neuro-psychiatric 
admissions and reported that he was treated only on an outpatient 
basis.  In other notes from that 1978 admission the Veteran 
reported that he had a history of multiple neuro-psychiatric 
admissions in Topeka Kansas for suicidal attempts involving 
slashing his wrists.  These records do not refer to the reported 
treatment as occurring in a VA facility and do not identify where 
the alleged treatment occurred.  

The clinician described the Veteran as extremely manipulative, 
dependant, and demanding.  The diagnoses were sociopathic 
personality and rule out inadequate personality disorder.  Notes 
from that hospitalization include a physician's statement that 
the Veteran was "highly manipulative & there is much evidence 
that he cannot be believed on all accounts."  Other notes 
include that the Veteran talked much about his alcoholic father 
and beatings he received as a child.  

As to the military he reported that he was stationed in the 
Philippines where he lived with a prostitute until she would not 
have him any longer.  He reported that he was greatly abused and 
mistreated during his service years and received an early 
"section 8" discharge.  He reported legal problems since 
service, including as a result of his physical abuse of his 
girlfriend and her daughter.  

The summary noted that while on the ward the Veteran was 
extremely manipulative, demanding, and not invested in treatment 
and that while on a weekend pass he left absent without leave.  
As to the Veteran's mental status, the clinician wrote that he 
was disheveled, extremely manipulative, dependent and demanding 
and noted that he left the hospital unimproved and his prognosis 
was guarded.  

This report, coming less than a year after separation from active 
service is found by the Board to be highly probative evidence 
against the Veteran's claim.  Importantly, his report of being 
greatly abused and mistreated during his service years is not a 
report of military sexual trauma or personal assault.  Rather it 
is consistent with the report from his service records and shows 
no more than that he thought the military in general had abused 
him, mistreated him, or as was noted in his service treatment 
records, hassled and harassed him.  On a factual basis, this 
evidence provides highly probative evidence against the claim, 
clear revealing the Veteran is not an accurate historian and 
providing the Board with clear and unmistakable evidence that the 
Veteran's statements regarding what happened to him in service 
are not to be believed.

The Veteran has testified that he did not create an official 
report of his alleged in-service personal assault during service, 
although since April 2005 he has alleged that he did report it to 
a Lieutenant (who was subsequently advanced to Captain) in the 
military, but was told that he should not make an official report 
because a record of the rape would follow him in a career in the 
military.  June 2006 Board hearing transcript at 4.  

In a June 2010 letter, the Veteran stated as follows:  "No, I 
did not report the Rape in 1976, due to the stigma of 
homosexuality in the Marine Corps and due to that fact that I was 
threatened for my life."  

Importantly, it does not follow from this explanation that he 
would have any reason to not report the alleged rape in the 
context of VA psychiatric treatment after service because he was 
no longer in the military and no longer in the vicinity of the 
alleged rapist who (he claims) threatened his life.  Nor does it 
follow that he would not report the alleged rape out of personal 
shame because that is inconsistent with his report in the DRO and 
Board hearings (as explained further in this decision) that he 
told an officer about the rape during service.  As these 
explanations for not reporting the rape do not make any sense 
given the above, it follows that the most likely reason that he 
did not report the rape during the 1978 hospital admission is 
because the rape did not occur.  

Of record is a VA Form 21-2507 REQUEST FOR PHYSICAL EXAMINATION 
dated in December 1978.  The name of the fee examiner or other 
station is listed as the VA Hospital in Topeka Kansas and the 
request was for a complete physical examination for a number of 
physical disabilities and for a nervous condition.  A letter from 
VA dated in February 1979 indicates that the Veteran did not 
report for his scheduled examination.  

This is not evidence favorable or unfavorable to the Veteran's 
claim because it provides no information as to the nature of a 
psychiatric disease or any relationship to this service.  

During the Board hearing the Veteran testified that he had gone 
to the Dallas VA Medical Center (VAMC) sometime around 1980 and 
was told that there was no counseling available.  June 2006 Board 
hearing transcript at 10.  He also testified that if his records 
of treatment at the Dallas VAMC were pulled up from 1980 to 1995 
the records would show that he went in for anxiety attacks 
several times.  Id. at 18-19.  

Of record are VA treatment records from the Dallas VAMC.  Those 
records begin in 1983 and include treatment for back pain, hand 
fractures, inguinal lesions, pilonidal cyst, a sore spot on his 
foot, a finger laceration, complaints of dental caries, 
sinusitis, headache, hand pain, loss of consciousness, chest wall 
pain, anxiety and depression secondary to his back pain, poison 
ivy rash, upper respiratory infection / bronchitis, and panic 
disorder.  The references to depression secondary to back pain 
are from after February 1990 (when he suffered a work related 
injury).  These records from the Dallas VAMC then cease and do 
not resume until in the late 2000s.  

Contrary to the Veteran's assertions, the Dallas VAMC records do 
not show that he had any psychiatric symptoms related to his 
service and show that the psychiatric symptoms that he did have 
post-dated his 1990 work-related injury and had to do with that 
injury.  Again, the apparent completeness of the records, but 
without any mention of psychiatric symptoms resulting from 
service, tend to show that the Veteran did not have any 
psychiatric symptoms related to any in-service event.  Again, the 
Veteran's own prior statement provide highly probative factual 
evience against his current contentions.   

Following the 1978 hospitalization, the next evidence of any 
psychiatric symptoms comes in 1992, some 14 years after the 1978 
hospitalization and in the context of a work-related injury that 
occurred in February 1990.  Psychiatric reports are of record 
from April and August 1992 and from November 2002, all in 
connection with a claim for Social Security Administration 
disability benefits.  

In a letter from April 1992, "J.M.", Ph.D. informed a 
physician, "J.C.", M.D., that she has conducted a summary of 
personality testing pursuant to a request for psychological 
consultation and she included a copy of the results of 
psychological testing.  There is no mention of any personal 
assault during the Veteran's service, or indeed, any mention of 
his military service.  She refers to his back pain and sinus 
problems.  

In the August 1992 psychiatric report, "H.A.D.", MD. makes no 
mention of any in-service personal assault.  Dr. H.A.D. refers to 
a February 1990 on-the-job injury and stated that the Veteran 
reported that he had been taken to Dallas-Ft Worth Medical Center 
for emergency surgery on his scrotum, penis, and abdomen and then 
had surgery four months later on his back, which he reported 
never healed.  There is no mention of any in-service event.  
Indeed, the only mention of the Veteran's service is that he 
joined the Marine Corps when he was 17 years old, went to the 
Philippines, and attained the rank of private first class.  

Thus, the Veteran underwent two interviews with mental health 
professionals in 1992 yet there is no report of any event during 
service leading to any psychiatric symptoms.  This lack of 
mention of the alleged in-service assault in the context where he 
would have had an appropriate opportunity to at least mention the 
alleged incident fits into a picture of the incident not having 
occurred.  He cites to numerous highly personal issues, but makes 
no reference to the alleged rape, only undermining the contention 
that he failed to cite the rape out of embarrassment or shame.  

The first diagnosis of PTSD is found in a November 2002 report of 
psychiatric consultation in connection with continued Social 
Security disability benefits.  This diagnosis is based on a 
report of childhood sexual trauma and there is no mention of 
military sexual assault, providing more evidence against this 
claim.  In that report, "D.J.G.", M.D. provided a history that 
included the Veteran's injury in February 1990 which consisted of 
a penetrating injury to his scrotum, penis, pelvic area and 
abdomen as well as injuries of his spine.  She also recorded his 
report that his father had been physically abusive to him when he 
was a child, that the Veteran had been molested several times by 
the boy across the street when the Veteran was in the 5th grade, 
and right after turning seventeen he was hitchhiking home from 
Disneyland and was raped by the man who picked him up.  

As far as the Veteran's military service, Dr. D.J.G. stated only 
that the Veteran quit school while in the 10th grade and joined 
the Marine Corp and that his parents were married and divorced 
while he was in the military.  She diagnosed PTSD status post 
multiple traumas.  

Under a heading for prognosis, Dr. D.J.G. stated that "the 
injury sustained in 1990 was an especially significant loss to 
his sense of self as a person and his masculinity.  It is 
doubtful that he could ever recover from this type of 
narcissistic wounding given his childhood history of abuse."  

In January 2003, the Veteran was assessed in a clinical setting 
by VA for mental illness.  He reported symptoms going back to the 
admission at the New York VA Hospital.  He also reported that he 
had several suicide attempts, a history of drug abuse, that he 
was physically abused by a sergeant during service, that he had 
been on probation for eight years for dating an underage girl and 
for indecency with a child and was a registered sex offender.  He 
reported that the charge of indecency with a child was the result 
of a false accusation by his first wife after she found out he 
made a settlement on his work history with his employer.  He was 
diagnosed with panic disorder with agoraphobia, major depressive 
disorder - recurrent, polysubstance abuse in remission, and rule 
out PTSD due to sexual trauma while in the service.  

May 2003 VA treatment notes, signed by Dr. A.S. (whom the Veteran 
later refers to in his argument) include the Veteran's report 
that he was raped by his sergeant one evening when he went to the 
barracks after working.  

Important to note within the factual history of this case and the 
Veteran's statements, this is a different account than his report 
that he came back very late from a trip to Disneyland and was 
technically AWOL and it was at that point that his sergeant raped 
him.  

As far as his discharge from service, the Dr. A.S.'s report of 
the Veteran's account was that his commanding officer called him 
into his office one day and told him that at he was not mature 
enough to be a marine and recommended discharge.  There is no 
mention that the Veteran told Lieutenant L about the alleged 
rape.  

In July 2003, the RO first received a claim from the Veteran for 
service connection for PTSD.  In an August 2003 writing, the 
Veteran stated that in the summer of 1976, while attending 
Infantry Training School, he went to Disneyland, returned late to 
the base, and his sergeant was waiting for him, told him to 
change into uniform, and while the Veteran was in his underwear, 
the sergeant threw him on the bed and raped him.  

Dr. D.J.G.'s November 2002 report is particularly probative 
evidence against the Veterans' claim for service connection for 
disability resulting from any psychiatric disease, whether 
diagnosed as PTSD, major depressive disorder, or some other 
psychiatric disease.  This is because this report is inconsistent 
with the Veteran's later account of the alleged in-service rape.  

During the examination for Social Security disability benefits 
purposes the Veteran reported that some man who had picked him up 
hitchhiking from Disneyland raped him.  Not his sergeant.  But in 
the context of his claim for VA benefits, he reports that it was 
his sergeant who raped him and that he encountered his sergeant 
after he had returned from Disneyland.  These two versions of his 
story tend to show that the Veteran has fabricated the alleged 
in-service rape.  In other words, the Board finds that he is not 
credible as to his account of an in-service event that he claims 
led to a current psychiatric disability.  

Dr. D.J.G. also provides a rationale for why the Veteran has 
current psychiatric disability in her explanation of the effect 
of his 1990 work related injury which explains why he has his 
current psychiatric disability.  

After the RO denied the Veteran's claim in March 2004 and 
informed him of the statements regarding his report that he was 
raped by a man who picked him up hitchhiking and of his report of 
being molested several times as a child he submitted argument, in 
July 2004, stating that VA was incorrect and that he had never 
been raped while hitchhiking back from Disneyland to the base, 
that this never happened, and that he was raped after he returned 
to the base.  He also stated that he noticed some inconsistencies 
in what a Dr. "A.S" had written in his VA treatment records and 
that he called her to inform her of the errors and she made 
amendments to his records, which he was enclosing.  He stated 
that his story has never changed and that "just everyone hears 
what they want and writes down what they want.  He stated that 
recently he was in "MST (military sexual trauma) with Dr. 
"S.B."  He also contended that he was never diagnosed with 
immature personality disorder and that he had asked Dr. S.B. 
about the disorder, that Dr. S.B. told him that "that's a new 
one on me", that Dr. S.B. had never heard of a personality 
disorder.  The Veteran stated that personality disorders are a 
symptom resulting from sexual assault and this was well 
documented in the medical research.  

The Veteran also disagreed with the RO's statement that the 
Veteran had been treated for PTSD with multiple traumas stating 
that he was never diagnosed with multiple traumas, but rather was 
diagnosed with prolonged PTSD secondary to military sexual 
trauma, panic disorder, major depressive disorder, and 
agoraphobia and that all to these were symptoms of sexual 
assault.  

Submitted with that argument was an article from a professional 
journal entitled "Mental Disorder Symptoms in Veteran Women: 
Impact of Physical and Sexual Assault."  This report is a report 
of findings involving female Veterans and reported sexual 
assault.  The report is generic and, when taken with the facts of 
this case, is not probative of whether the assault that the 
Veteran alleges occurred during service actually did occur.  In 
short, this report is not evidence tending to prove the 
occurrence of the alleged sexual assault in this case.  

Of record is a VA treatment record titled ADDENDUM, dated March 
31, 2004 and signed by "A.S., Ph.D."  In that note Dr. A.S. 
states that her earlier statement should not read "one evening 
after working, he went into the barracks to get ready for bed" 
but instead should read "one morning, after returning from 
liberty, he went back to the barracks."  Dr. A.S. also stated 
that "[the Veteran] reports that he had gone to Disneyland 
during his time off."  

This report from Dr. A.S. shows no more than the Veteran 
contacted her and told her what to change.  She stated in the 
present tense that the Veteran reports that he had gone to 
Disneyland during his time off.  There is no mention of 
Disneyland in the original report.  Hence, the Board finds that 
Dr. A.S. changed her report in response to the Veteran's contact 
with her after her initial report, informing her that he was at 
Disneyland prior to the alleged attack, rather than at work.  

Moreover, Dr. A.S.'s addendum does nothing to change the fact 
that the Veteran reported to Dr. D.J.G. in November 2002 that he 
was raped by a man that picked him up hitchhiking.  Regardless of 
what the Veteran told Dr. A.S. during the initial interview and 
why she changed that account in March 2004, the fact remains that 
the report to Dr D.J.G. in November 2002 is a different account 
than what the Veteran has presented to VA in the context of 
seeking VA disability benefits.  

The Board does not accept the Veteran's explanation that people 
write down what they want to, implying that the reports are not 
what he stated.  This is merely a rather obvious attempt on his 
part to account for the inconsistency in his many stories.  It is 
not believable that both of these professionals got his story 
wrong.  The Board finds as fact that the Veteran reported in 
November 2002 that he was raped by a man who picked him up 
hitchhiking from Disneyland and has reported to VA that he was 
raped by his sergeant in the barracks after returning from 
Disneyland.  The inconsistency in these stories is very strong 
evidence that the Veteran has fabricated his account of the in-
service sexual assault.  

The Veteran's statement that Dr. S.B. told him that a diagnosis 
of a personality disorder was "a new one on me" if not of any 
value.  He was clearly diagnosed with an immature personality 
disorder during service and VA clearly recognizes the existence 
of a personality disorder diagnosis, as evidenced by 38 C.F.R. 
§ 3.303.  

The Veteran has pointed to the notations in VA treatment records 
of PTSD related to military sexual trauma as evidence that the 
alleged in-service rape occurred.  This is not evidence that the 
in-service rape occurred it is only evidence that he has reported 
to VA clinicians that the in-service rape occurred.  As such, the 
diagnosis is not probative of anything other than what the 
Veteran has stated to practitioners and to VA adjudicators.  The 
critical issue in this case is the Veteran's credibility. 

Also considered by the Board are the treatment notes signed by 
Dr. S.B.  Those records are not probative of a finding that the 
Veteran was raped during service.  The Board has noted that in a 
record dated in June 2004, Dr. S.B. wrote as follows:  "the 
patient also made some connection between the assault and current 
behavior, including never being later to appointments ever since 
the assault (since one reason his drill instructor was so angry 
was that he was late getting back to the barracks, and the 
patient is always at least 30 minutes early to each session with 
me)."  Given the rest of the evidence of record the Board does 
not find the Veteran's early arrival for therapy sessions in 2004 
to be probative of a rape occurring in 1976.  The Veteran's 
report that he returned late returning to the barracks in 1976 is 
merely part and parcel to his story about the alleged rape, which 
is not credible.  To find that his early attendance at therapy 
sessions in 2004 was evidence of the alleged rape would amount to 
bootstrapping, a finding of credibility based on lack of 
credibility, which makes no sense.  

The Board has noted that the Veteran reported that during service 
he was assaulted and knocked through plate glass resulting in 
injury to his hands.  Although the Veteran has not alleged that 
this gave rise to current psychiatric disability, what he has 
alleged is technically a personal assault.  However, the Board 
does not find his account of that incident believable.  Service 
treatment records document the injury but refer to the Veteran 
putting his hands through the plate glass and do not mention any 
assault.  VA treatment records from October 2002 document that he 
reported hurting his hand when he punched through some glass back 
in service.  There are also Dallas VAMC treatment records from 
1984 documenting that the Veteran suffered hand injuries post-
service as the result of losing his temper.  Taken together, the 
Board finds that his hand injuries were not the result of being a 
victim of personal assault during service.  

Of record is a four page writing signed by the Veteran's mother 
and received by VA in August 2003.  In that letter she reported 
that after the Veteran became withdrawn after he got to infantry 
training and prior to going to his next duty station in the 
Philippines.  She reported that after he went to the Philippines 
he did not write often and when he did he had little to say.  She 
said that pictures that he sent her showed him to be thin.  She 
described his behavior through the following years as including 
multiple marriages, relocations, attempted suicides, and that he 
had a drug and alcohol habit.  She also reported that a month ago 
(approximately June or July 2003) he told her that he had been 
sexually assaulted while in Infantry Training School.  

This letter is afforded little probative weight on any fact in 
dispute in this case.  The Veteran's mother's description of his 
behavior after service, as different than prior to service, has 
been considered but the Board must weigh this against the in-
service report that the Veteran had reported difficulties due to 
his immature personality disorder prior to service.  On balance, 
the Board does not find the letter from the Veteran's mother to 
demonstrate that there had actually been any change in behavior.  
Moreover, her characterization as to why he had difficulties in 
marriages, with substance abuse, and the like are no more than an 
opinion unsupported by any evidence.  Her report of that the 
Veteran told her in 2003 of an in-service sexual assault adds 
nothing probative as to the occurrence of that assault because 
the source of the report and the timing is no different than what 
was already of record.  She does not allege that she heard of the 
alleged assault until 2003 so her own statement depends entirely 
on the Veteran's report.  Logically, the Veteran's report to his 
mother of the assault, then related by a letter to VA from her, 
does not add credibility to his report.  

In December 2003, the Veteran underwent a VA examination with 
regard to his claim.  During this examination the Veteran 
reported that he was late one day while stationed at Camp 
Pendleton for Advanced Infantry Training, his platoon was on 
maneuvers, and a staff sergeant threatened to put him on report, 
then threw him on the bed and sodomized him, and threatened to 
kill him if he said anything.  He also reported his injury from 
February 1990 involving impalement on an iron rod.  

As to his discharge from service, the report notes the Veteran's 
report that the military asked him if he wanted out of the 
service and he got out honorably.  

The examiner reviewed the Veteran's medical history, to include 
his psychiatric evaluations and treatment records, and provided a 
diagnosis of major depression, recurrent.  The examination report 
reflects consideration of the Veteran's allegations of military 
sexual trauma and concludes that the Veteran's story is not 
credible.  Specifically,  the examiner stated "I find his story 
changeable and he also gives a story that presents his episode as 
if it happened.  I find that I really have no evidence that it 
happened that way or that it followed the pattern of PTSD.  I am 
just not seeing that."  

This report is evidence against the Veteran's claim, only 
supporting the factual determination of the Board that the 
Veteran cannot be believed.  The examiner explained the opinion 
rendered and clear from that explanation (I find his story 
changeable) the examiner did not believe the Veteran as to his 
account of service.  There is little else that can be said under 
the facts of this case as the only evidence of an in-service 
stressor comes from the Veteran.  

During the April 2005 DRO hearing, the Veteran testified as 
follows:  

Well I had reported the incident to Captain 
["L"] when I got to the Philippines after 
I had been there about six months and I 
began having a lot of problems and anyway 
and he just made a verbal note off the 
record that this is not something that you 
want to bring up you know in the military 
and he said he asked me if I wanted a 
discharge and he said he would give me a 
general under honorable discharge and send 
me home because I was having all the 
problems at the time.  

April 2005 DRO hearing transcript at 3.  

The Board finds that this is inconsistent with the Veteran's 
report found in the May 2003 VA treatment notes signed by Dr. 
A.S. that "when it was over, the srgt told him that if he told 
anyone, he would wake up with a hand grenade (sic).  [The 
Veteran] says that he believed his life was in danger and did not 
tell."  Later in that note Dr. A.S. recorded that "he reports 
that he has not discussed it until recently at the VA."  In the 
August 2003 letter, the Veteran's mother reported that "it is 
like a light bulb going off to explain everything he has been 
going through for all these years and to realize how long he has 
kept this to himself because he was ashamed to talk to anyone 
about it."  Obviously the Veteran was the only source of 
information that his mother had that the Veteran had not told 
anyone about the alleged sexual assault until recently.  In his 
August 2003 writing the Veteran stated that he did not tell 
anyone about the rape out of fear of his life.  

Moreover, both the May 2003 treatment notes signed by Dr. A.S. 
and the December 2003 VA examination report refer to the 
Veteran's report of how he was discharged from service.  Yet 
neither of these reports shows that he mentioned anything about 
telling an officer about the alleged rape.  

The first time the Veteran reports that he told an officer during 
service of the alleged rape is during the 2005 DRO hearing.  He 
repeated this during the 2006 Board hearing.  This is 
inconsistent with his earlier statements.  The reason this is of 
any importance is that a statement that he reported the rape 
during service (at least on the surface) appears to bolster his 
claim by asserting that there is indeed some in-service report of 
the rape, but that the officer simply did not write it down.  The 
Board finds that this inconsistency fits into the finding that 
the Veteran is not credible.  

During the DRO hearing, when asked by his representative when the 
first time that there would be any documentation in the record, 
the Veteran testified that this would be in 2000 or 2001 or so 
because that is when he mentioned the assault in the context of a 
Social Security disability psychological evaluation.  Id. at 4.  

The veteran's initial allegation of military sexual trauma is not 
until 2003, 25 years after the alleged incident, when he began VA 
psychiatric treatment.  The Board must note the lapse of many 
years between the veteran's separation from service and the first 
treatment for PTSD based on his alleged military sexual assault.  
The United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

But even more important, the Veteran has provided inconsistent 
statements regarding the alleged in-service stressor and his 
report of the stressor.  Although Dr. A.S. has stated that the 
report in the treatment records was initially incorrect, the 
November 2002 report from Dr. D.L.G. provides a different account 
of the rape than what the Veteran has reported to VA.  Indeed, 
that account is the first account of the rape of record.  This 
glaring inconsistency leads the Board to the conclusion that the 
Veteran is not credible as to the alleged in-service stressor.  
Although less damaging to his case, his initial reports that he 
told no one about the alleged rape until recently, followed by 
his attempt to bolster his story by asserting that he actually 
did tell someone during service about the alleged rape tends, to 
confirm the Board's finding that he is not credible.  

Similarly, the December 2003 report of VA PTSD examination 
provides further negative evidence against the Veteran's claim, 
finding that his allegations are not credible.  

Whether the Veteran claims that he has PTSD do to the alleged 
inservice rape or has major depressive disorder, or some other 
psychiatric disease, his claim hinges on his report of the 
alleged in-service rape.  The Board finds that the rape did not 
occur and the Veteran had no in-service stressor.  Additionally 
his in-service psychiatric symptoms were found to be due to a 
personality disorder, which is not a disease or injury under VA 
regulation.  The Veteran's lack of credibility undermines all 
evidence that could be considered favorable to his claim, such as 
the letter from his mother and the diagnoses which refer to 
military sexual trauma because, ultimately his reports are the 
foundation for all favorable evidence to his claim.  The evidence 
unfavorable to his claim, as described above, outweighs the 
positive evidence and therefore the claim must be denied.  There 
is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition to the notice specified in the provisions of the 
VCAA, 38 C.F.R.  § 3.304(f) specifies that VA will not deny a 
claim for PTSD based on an in-service personal assault stressor 
without first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her an opportunity to furnish this 
evidence or advise VA of potential sources of such evidence.  

Here, the VCAA duty to notify was satisfied, other than informing 
the Veteran  as to how VA assigns effective dates and disability 
ratings, by way of a letter sent to the Veteran in July 2003  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  In that letter, the RO asked the 
Veteran to complete an enclosed PTSD questionnaire, asked him to 
identify any possible source of information and evidence such as 
police reports or medical treatment records for assault or rape, 
and asked him to send VA supporting statements from any 
individuals with whom he may have discussed the incident and to 
furnish copies of correspondence he may have sent to close 
friends or relatives in which he related information about the 
incident.  

The enclosed PTSD questionnaire provided additional notice, 
including notice that the Veteran should submit any evidence that 
may substantiate his claim and then provided a list of 11 
examples of such evidence, including unexpected economic or 
social behavior changes.  

This notice letter and enclosed questionnaire therefore provided 
all of the notice required with the exception of notice as to how 
VA assigns disability ratings and effective dates.  Notice as to 
these latter elements was provided in a March 2006 letter.  The 
timing of that March 2006 letter could not have resulted in 
prejudice to the Veteran as service connection is denied so no 
disability rating or effective date will be assigned.  See 
Shinseki v. Sanders, 129 S.Ct. 1629 (2009) (explaining the rule 
of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In July 2003 VA Forms 10-7131, the RO requested treatment records 
form the VAMC in Topeka Kansas and for the period from 1977 
through 1978 and from the VAMC in Dallas Texas for the period 
from 1978 to 2003.  On the form the RO stated "Heads up - You 
will need to request retired records to comply with this 
request."  The Topeka VAMC responded that the Veteran was not in 
their data base and has not been treated or seen at their 
facility.  The North Texas Health Care System, which included the 
VAMC Dallas responded by sending electronic records from 2001 
through 2003 and x-ray reports from 1991 and 1992.  Added to the 
record in May 2004 are treatment records from the North Texas 
Health Care System from 2001 through 2004.  

Pursuant to testimony during the June 2006 Board hearing, records 
of treatment in 1980 forward from the VAMC in Dallas were 
requested.  A statement dated in June 2006 and signed by a VA 
employee indicates that digitally stored records were not 
available prior to May 2001.  

In a June 2003 VA Form 4142 Authorization and Consent to Release 
Information the Veteran indicated that he had received 
psychiatric treatment in 1977 at the Topeka VA Hospital, in 
February 1978 at the New York City VA Hospital, from 1978 to 2003 
at the Dallas VA Hospital, and that there were records regarding 
a personality disorder the Texas Rehabilitation Disability 
Service and the Social Security Administration, both from 1993.  

The records from his admission in 1978 at the New York City VA 
Hospital are of record as are his records regarding disability 
claims through the Texas Rehabilitation Disability Service/Social 
Security Administration.  

In the joint motion, the Parties noted that although the RO had 
requested records from both the Topeka VAMC and the Dallas VAMC, 
the Dallas VAMC provided electronic records of treatment from 
2001 to 2003 and two x-ray reports from 1991 and 1992 and the 
Topeka VAMC responded that the Veteran was not in their database.  
April 2008 Joint motion at 2.  The parties also noted that the 
Dallas VAMC responded to a request for records by stating that 
"[r]ecords prior to 5/5/01 are not in the computer."  Id.  As 
there were no further follow-up requests, the parties agreed that 
VA failed to satisfy its duty to assist in attempting to obtain 
the Veteran's treatment records that had been retired or 
archived.  Id. at 2-3.  

In April 2009, the Board remanded the issue to the RO via the AMC 
with instructions to request treatment records form the Topeka 
Kansas VAMC from the period from June 1977 to December 1978 with 
a clear notation to search for retired or archived records.  The 
Board also instructed the RO to request treatment records from 
the Dallas VAMC from the period from January 1978 through May 
2001, with a clear instruction to search for retired or archived 
records that world pre-exist the computerization of their records 
in 2001.  Finally, the Board instructed the RO to obtain all VA 
treatment records since April 2008 which were not already 
included in the claims file.  

In June 2009 an RO requested records from the Dallas VAMC stating 
in a remarks section "Send treatment records form the Dallas 
VAMC for January 1978 through May 2001.  The records should 
include retired and archived treatment records that would pre-
exist the computerization of your records in 2001."  

A document annotated in dated in December 2009 includes the 
following "Archived chart started at 1983 - 1994".  This is 
followed by treatment records from the Dallas VAMC from June 1983 
to December 1994.  

A reply from the Topeka Kansas VAMC, dated in August 2009, 
indicates that no records were found.  

Also added to the claims file are VA treatment records from 2008 
forward.  

In his letter, received in June 2010, the Veteran stated that 
"VA records from New York City in 1978 where I was admitted as 
an inpatient for the problem indicate the treatment in Topeka 
also."  He also stated that in her August 2003 letter his mother 
had reported that she took him to the Topeka Medical Center in 
1977.  

These facts alleged by the Veteran are not true to the extent 
that he alleges he was treated at a VA facility in Topeka in 
1977.  As to the letter from his mother, what she stated was 
"[h]e was having such a bad time so I finally talked him into 
going to the hospital in Topeka to get some help."  She does not 
state that she took him to a hospital or that he even went for 
treatment at that time and she does not refer to her suggestion 
of treatment in the terms of a VA facility in Kansas.  

More importantly, the reports in the 1978 inpatient records from 
the VA New York City Hospital do not indicate that the Veteran 
was treated at a VA facility in Topeka.  Rather, those reports 
merely document the Veteran's statements that he was treated 
after his return to Kansas from the military he was seen by 
psychiatrists and another report that he had neuro-psychiatric 
admissions in Topeka Kansas for suicidal attempts involving 
slashing his wrists.  

Even in those notes, the Veteran's reports are conflicting in 
that in one set of notes it is documented that he denied neuro-
psychiatric admissions and reported that he was treated only on 
an outpatient basis, and another set of notes documents that he 
had neuro-psychiatric admissions in Topeka Kansas for suicidal 
attempts involving slashing his wrists.  In short, his reports of 
treatment as documented in the 1978 records, his letter from June 
2010, and the letter from his mother from August 2003 fit 
together in the picture that the Veteran is simply not credible.  

VA has thus made more than one attempt to obtain the records 
identified by the Veteran as relevant to his claim.  Given these 
efforts and the responses received pursuant to the efforts the 
Board finds that there are no additional relevant records held by 
a Federal department or agency that are in existence and that 
additional efforts to seek out records would be futile.

In this regard, it is important to note that the Board has made 
very specific findings in this case in light of the joint motion 
in order to address the parities concerns, but also to address 
any additional need to make an additional attempt to obtain 
records in this case that clearly do not exist.  The critical 
question in this case is the Veteran's credibility.  Prior to the 
joint motion, the RO had undergone extensive efforts to obtain 
records that would support the Veteran's claim, and after the 
joint motion the RO undertook additional efforts which were 
ultimately unsuccessful.  The Board finds that further efforts to 
obtain yet more evidence in this case will untimely also be 
unsuccessful because the Veteran is not an accurate historian.  
Based on the Veteran's conflicting statements, the Board finds 
that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony.)."  Further, such 
efforts will not provide a basis to grant this claim as the 
Veteran's statements regarding what happened to him during 
service, who he did (or did not) tell during service, where he 
was treated after service, and what he said to examiners during 
interviews is not credible.  The facts of this case provide 
overwhelming factual evidence against this claim, to the point 
that further efforts to obtain records would be a useless act 
regarding the critical question:  Does the Veteran have a 
disability related to service.  The Board hopes the Court take 
these findings into consideration when, and if, it addresses the 
merits of any further effort to located evidence based on the 
Veteran's statements. 

In a May 2010 Supplemental Statement of the Case, the AMC 
informed the Veteran that the VAMC in Topeka Kansas had not found 
any additional treatment records and informed the Veteran of the 
records received from the VAMC in Dallas, Texas.  The RO also 
informed the Veteran that his claim was denied.  In the June 2010 
letter the Veteran in which he presented the same arguments that 
he had presented earlier.  He did not offer any new evidence and 
he clearly knew that VA had continued to deny his claim.  Thus, 
the Board finds that there is no prejudice to the Veteran from 
any failure of the RO to inform him that VA would deny his claim 
based on the evidence of record or any other aspect of the notice 
specified in 38 C.F.R. § 3.159(e).  

Finally, the Board is aware that the Veteran has referred to 
counseling he received due to his reported sex offender status.  
During the hearing the undersigned expressed concern that VA had 
all the evidence relevant to the Veteran's claim.  June 2006 
Board hearing at 23.  The Veteran and his representative 
discussed the Veteran's sex offender treatment.  Id. at 22.  When 
asked if there were any other sources of evidence, the Veteran 
reported that perhaps records from his sex offender treatment 
counselor stating that he had been in counseling for about eight 
years and he had brought the incident up with the counselor.  Id. 
at 22.  

As explained above the Veteran has been provided notice and sent 
VA Forms for authorization to release information.  Neither he 
nor his representative has asked that VA assist him in obtaining 
any records of non-VA treatment.  Hence, VA has no duty to 
further investigate this matter.  Incidentally, the Board notes 
that the Veteran's reports of sex offender counseling indicate 
that this occurred many years after his active service.  Hence, 
any evidence from those sessions could, at best, merely repeat 
what he has already stated but could not rehabilitate the 
inconsistencies in the record.  Regardless, the Veteran is aware 
that VA would assist him in obtaining evidence and has neither 
submitted additional evidence nor asked VA to assist him in 
obtaining any such evidence.  

In December 2003, VA afforded the Veteran an examination and 
obtained a relevant opinion.  The Board finds this examination 
adequate.  The examiner reviewed the claims file and interviewed 
the Veteran and indicated that the Veteran was not credible and 
could not link his psychiatric symptoms to service.  Given the 
record there is no need for any further clarification or 
explanation.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


